ICJ_039_ArbitralAwardKingOfSpain_HND_NIC_1959-10-07_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING
THE ARBITRAL AWARD MADE
BY THE KING OF SPAIN
ON 23 DECEMBER 1906

(HONDURAS wv. NICARAGUA)
ORDER OF 7 OCTOBER 1959

1959

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE
A LA SENTENCE ARBITRALE
RENDUE PAR LE ROI D’ESPAGNE
LE 23 DÉCEMBRE 1906

(HONDURAS c. NICARAGUA)
ORDONNANCE DU 7 OCTOBRE 1959
This Order should be cited as follows:

“Case concerning the Arbitral Award made by the King of Spain
on 23 December 1906, Order of 7 October 1959: I.C.]. Reports

1959, D. 273.”

La présente ordonnance doit étre citée comme suit:

« Affaire relative à la sentence arbitrale rendue par le roi
d'Espagne le 23 décembre 1906, Ordonnance du 7 octobre 1959:
C. I. J. Recueil 1959, p. 273. »

 

Sales number 217
N° de vente:

 

 

 
273

INTERNATIONAL COURT OF JUSTICE

7 October YEAR 959
General List: 7 October 1959

CASE CONCERNING
THE ARBITRAL AWARD MADE
BY THE KING OF SPAIN

ON 23 DECEMBER 1906
(HONDURAS v. NICARAGUA)

ORDER

Present: President KLAESTAD; Vice-President ZAFRULLA KHAN;
judges BASDEVANT, HACKWORTH, WINIARSKI, BADAWI,
ARMAND-UGON, KoJEvnikov, Sir Hersch LAUTERPACHT,
MORENO QUINTANA, WELLINGTON Koo, SPIROPOULOS,
Sir Percy SPENDER; Deputy-Registray GARNIER-COIGNET.

The International Court of Justice,

composed as above,
after deliberation,

having regard to Article 48 of the Statute of the Court and to
Article 37 of the Rules of Court,

Makes the following Order :

Having regard to the Order of 3 September 1958 fixing 3 Novem-
ber 1959 as the time-limit for the filing of the Rejoinder of the
Government of the Republic of Nicaragua;

4
274 ARBITRAL AWARD OF 23 XII 1906 (ORDER 7 X 59)

Whereas, by letter of 22 September 1959, the Agent of the Gov-
ernment of Nicaragua has requested the extension by two months
of this time-limit ;

Whereas, by a letter of 22 September 1959, the letter of the
Agent of the Government of Nicaragua was communicated to the
Agent for the Government of Honduras, who was asked to make
known the views of that Government on the request of the Agent
of the Government of Nicaragua;

Whereas, by a letter of 29 September 1959, the Agent for the
Government of Honduras stated that Honduras would raise no
objection to a reasonable extension of the time-limit;

THE CouRT

decides to extend to 4 January 1960 the time-limit for the filing
of the Rejoinder of the Government of Nicaragua.

Done in English and in French, the English text being author-
itative, at the Peace Palace, The Hague, this seventh day of Octo-
ber, one thousand nine hundred and fifty-nine, in three copies, one
of which will be placed in the archives of the Court and the others
transmitted to the Government of the Republic of Honduras and
to the Government of the Republic of Nicaragua, respectively.

(Signed) Helge KLAESTAD,
President.

(Signed) GARNIER-COIGNET,
Deputy-Registrar.
